1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9        SHAWNEE HANNAH, et al.,         No.    2:17-cv-01248-JAM-EFB
10                   Plaintiffs,
11           v.                          ORDER DENYING THE UNITED STATES’
                                         MOTION TO STRIKE EXPERT WITNESS
12       UNITED STATES OF AMERICA, et    DR. MICHAEL HURWITZ
         al.,
13
                     Defendants.
14

15           This matter is before the Court on Defendant United States’

16   Motion to Strike.     Mot., ECF No. 15.    Plaintiffs Shawnee Hannah

17   and Bonnie Hannah (“Plaintiffs”) filed an opposition, Opp’n, ECF

18   No. 16, to which the United States replied, Reply, ECF No. 17.

19   On January 9, 2019, the Court held an evidentiary hearing

20   regarding the admissibility of Dr. Michael Hurwitz’s proffered

21   testimony.     Minute Order, ECF No. 24.   After consideration of the

22   parties’ briefing on the motion and relevant legal authority, the

23   Court DENIES the United States’ Motion to Strike with respect to

24   Dr. Hurwitz.1

25   ///

26
27   1 The Court will rule on the United States’ motion regarding
     nurse life-care planner April Stallings’s at a future date after
28   additional briefing and a further hearing, if necessary.
                                      1
1                              I.   BACKGROUND

2           This medical malpractice action arises out of treatment

3    Plaintiff Shawnee Hannah received at the Department of Veterans

4    Affairs (“VA”) Mather facility.     Compl., ECF No. 1, pp. 6–10.

5    Mr. Hannah sought treatment at Mather for right-sided neck pain

6    and stiffness in May 2015.     Id. at 6–7.   Mr. Hannah underwent

7    surgery to drain a neck abscess on May 21, 2015.       Id. at 7.     When

8    Mr. Hannah woke up from anesthesia, he was quadriplegic.       Id. at

9    8–9.   Mather was unable to perform a cervical MRI on Mr. Hannah

10   while he was intubated, so medical staff attempted to transfer

11   him to a different facility after he stabilized.       Id. at 8.     The

12   hospital asserts that no beds were available for Mr. Hannah’s

13   transfer until May 24, 2015, when he was transferred to UC Davis

14   Medical Center.    Id. at 9.   Mr. Hannah remained quadriplegic.

15   Id.

16          Plaintiffs submitted a September 2016 expert report from Dr.

17   Michael Hurwitz, a general surgeon who reviewed Shawnee Hannah’s

18   medical records from the VA and UC Davis Medical Center.      Hurwitz

19   Report, ECF No. 15-2, pp. 10–18.       In that report, Dr. Hurwitz

20   states that the VA provided Mr. Hannah with “timely and
21   appropriate surgical care.”    Id. at 3.     Dr. Hurwitz goes on to

22   describe the “diligent” consultations that Mr. Hannah received

23   from internal medicine, ENT, infectious disease, neurology,

24   pulmonology and cardiology, but notes those specialties are

25   beyond his purview. Id.    He opines that although he is “not

26   trained in neurology and neurosurgery,” “there appears to have
27   been a very narrow window of time in which Mr. Hannah’s

28   neurologic function might have been salvageable[.]” Id.
                                        2
1    Nevertheless, he states it is “beyond [his] expertise to

2    speculate as to when this window closed.”      Id.   Finally, Dr.

3    Hurwitz concludes that Shawnee Hannah required emergent transfer

4    to a facility with MRI and neurosurgical capabilities “if there

5    was to be any hope for preservation of neurologic function” and

6    by its failure to provide such emergent access, VA fell below the

7    standard of care.    Id.

8

9                            II.   LEGAL STANDARD

10        In a case arising under the Federal Tort Claims Act (FTCA),

11   the Court applies the law of the state in which the alleged tort

12   occurred.    Liebsack v. United States, 731 F.3d 850, 855 (9th Cir.

13   2013).   The burden of proof for a medical malpractice claim in

14   California requires the plaintiff to offer competent expert

15   testimony.   Flowers v. Torrance Mem’l Hosp. Med. Ctr., 884 P.2d

16   142, 147 (Cal. 1994).

17        Federal Rule of Evidence 702 governs the admissibility of

18   expert witness testimony in federal courts.     In conjunction with

19   the preliminary inquiry required by Federal Rule of Evidence 104,

20   the Court must assess the expert witness’s qualifications, the
21   relevance of his or her testimony, and that testimony’s

22   reliability.    Daubert v. Merrell Dow Pharm., Inc. (“Daubert I”),

23   509 U.S. 579, 594–95 (1993).    The Court has wide discretion when

24   acting as a gatekeeper for the admissibility of expert testimony.

25   Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 151–52 (1999).

26        The Court considers an expert’s “scientific, technical, or
27   other specialized knowledge” in assessing whether the expert’s

28   qualifications “will help the trier of fact to understand the
                                        3
1    evidence or to determine a fact in issue.”      Fed. R. Evid. 702(a).

2    “If an individual is not qualified to render an opinion on a

3    particular question or subject, it follows that his opinion

4    cannot assist the trier of fact with regard to that particular

5    question or subject.”      Morin v. United States, 534 F. Supp. 2d

6    1179, 1185 (D. Nev. 2005), aff’d, 244 F. App’x 142 (9th Cir.

7    2007).      An expert’s testimony is relevant if “it logically

8    advances a material aspect of the proposing party’s case.”

9    Daubert v. Merrell Dow Pharm., Inc. (“Daubert II”), 43 F.3d 1311,

10   1315 (9th Cir. 1995).

11          An expert’s mere assurances of reliability are insufficient

12   under Daubert.      Daubert II, 43 F.3d at 1319.   “Rather, the party

13   presenting the expert must show that the expert’s findings are

14   based on sound science, and this will require some objective,

15   independent validation of the expert's methodology.”       Id. at

16   1316.

17

18                             III.   DISCUSSION

19          A.    Dr. Hurwitz’s Opinions Are Not Excluded

20          Plaintiff seeks to offer Dr. Hurwitz’s testimony that
21   physicians at Mather violated the standard of care regarding the

22   timeliness of Mr. Hannah’s transfer.      The United States seeks to

23   strike Dr. Hurwitz’s testimony, arguing that Dr. Hurwitz rendered

24   opinions on matters outside his established expertise.       Mot. at

25   6–7.

26                a.    Dr. Hurwitz Is Qualified to Provide Testimony
27          The Court first considers Dr. Hurwitz’s “scientific,

28   technical, or other specialized knowledge” to determine if he is
                                         4
1    qualified to testify on the topics at issue.     See Fed. R. Evid.

2    702(a).

3        At the hearing, Dr. Hurwitz testified that he has been a

4    practicing physician for over 20 years. He currently serves as a

5    general surgeon and chief of staff at a hospital in Newport

6    Beach, California.     Dr. Hurwitz relies on his education,

7    training, years of practice, and review of medical literature to

8    draw conclusions about the appropriate standard of care in a

9    medical situation. He believes that a general surgeon should

10   recognize that “an acute neurological change requires immediate

11   intervention, assessment and intervention.” In this case, he

12   opines that the general surgeons at Mather fell below the

13   standard of care by not providing emergent transfer to a facility

14   where a MRI machine could accommodate an intubated patient.

15       The United States objects, inter alia, that Dr. Hurwitz’s

16   current position does not entail overseeing patient transfer and

17   that he has not personally transferred a patient within the last

18   year.     Furthermore, the United States argues that Dr. Hurwitz is

19   not knowledgeable about the transfer policies at different

20   hospitals. The United States appears to contend that only a
21   specialist in the field of patient transfer, with experience at

22   VA medical facilities, may testify about the topic.

23       The Ninth Circuit has not imposed such stringent

24   requirements for medical experts.      See Doe v. Cutter Biological,

25   Inc., a Div. of Miles Labs., Inc., 971 F.2d 375, 385 (9th Cir.

26   1992) (finding it was an abuse of discretion for a district court
27   to grant a motion to strike medical experts for lack of personal

28   knowledge).    “Ordinarily, courts impose no requirement that an
                                        5
1    expert be a specialist in a given field, although there may be a

2    requirement that he or she be of a certain profession, such as a

3    doctor.”    Id.   Here, Dr. Hurwitz is an experienced general

4    surgeon, testifying about the standard of care by other general

5    surgeons as it pertains to the timeliness of transferring

6    patients.   Although he admittedly has not transferred a patient

7    within the last year, Dr. Hurwitz testified that he has past

8    experience transferring patients.

9         The Court finds Dr. Hurwitz to be sufficiently qualified to

10   testify about the timeliness of transfer by general surgeons.

11               b.    Dr. Hurwitz’s Testimony Is Relevant

12        Next, the Court reviews whether Dr. Hurwitz’s testimony

13   “logically advances a material aspect” of Plaintiffs’ case.

14   Daubert II, 43 F.3d at 1315.    The Court finds that Dr. Hurwitz’s

15   testimony is relevant because it relates to standard of care and

16   causation, essential elements of Plaintiff’s case.

17               c.    Dr. Hurwitz’s Testimony Is Reliable

18        Finally, the Court determines whether Dr. Hurwitz’s

19   testimony is soundly based on objective, independent methodology.

20   Daubert II, 43 F.3d at 1316.    Concerns about reliability are
21   lessened where, as here, the Court sits as trier of fact.       CFM

22   Commc’ns, LLC v. Mitts Telecasting Co., 424 F. Supp. 2d 1229,

23   1233 (E.D. Cal. 2005).    See also Volk v. United States, 57 F.

24   Supp. 2d 888, 896 n.5 (N.D. Cal. 1999) (“[I]t bears noting that

25   the Daubert gatekeeping obligation is less pressing in connection

26   with a bench trial.”).
27        As noted above, Dr. Hurwitz based his conclusions on his

28   education, training, years of practice, and review of medical
                                        6
1    literature.   Based on a thorough review of the record and Dr.

2    Hurwitz’s report, the Court finds that Dr. Hurwitz’s conclusions

3    and report are based on sufficient facts to satisfy the

4    reliability prong. Indeed, as the Court repeatedly stated at the

5    hearing on this motion, the United States’ objections to Dr.

6    Hurwitz’s testimony go primarily to the weight to be given to

7    this evidence rather than its admissibility.

8

9                       IV.    CONCLUSION AND ORDER

10       Accordingly, the Court hereby DENIES the United States’

11   Motion to Strike with respect to Dr. Hurwitz’s report and

12   testimony.

13       IT IS SO ORDERED.

14   Dated: January 23, 2019

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       7
